OFFlCE    OFTHEAl-TORNEY        GENERALOFTE~
                                           AUSTIN


GNU)C.u*NH
ArTamlm
     .a#aAL

                                                             .1/
              xon. A. H. steln1e
              County Attorney
              Atascoea County
              Jourdanton,      l’exae

              Lbr    Sir,




                                                            I?the r0ii0wing




                                                     entitled to ror




                                         67, 386t3;3869, 3870 8nd 31371,Re-
                                          Of Texas, deal Ulth proaeedings I.IJ
                                        sd persons but provlne no tcrsfor the
                                         ices in conveying suah person to suab


              reads as      r0nm8;

                          “Ccnmritluent - Ii such psrt30nbe round to
                     be reeble minded, the aourt shall enter its
Hon. A. ??.Stelnle, me         8


         order 80 adjudgiee him, and that ha be oom-
         mltted to the oucrtodyof the Au8tln Et&&e
         Bahool. Upon the entry of such oraerr,ths
         judqe shall oauso to be prepared a traasorlpt
         of the proa8edlllgaana erld8noe, whloh 8hal.l
         8how the age, BOX, raoe, status ana mental
         oondltlon or the patient, alX or whlah h8
         shall oertliy to b8 ocrr8ot, and trrnaait the
         88me to the superintendent 0r stmb soho&
         If the patient Is entitled to be rsaeivaadinto
         the sahool, and there la 8ufflalent room thee-




                                CUti Statutes of Tbx~,
          Artlala 3899, RevissB.,
provide8 r0r the payment 0rth8 letwl and nboe8aary m
p8n8ea lnourr8dbyofflaum    lntheoondustofthalr0r-
ri068.

                Artlale 3194, &wised   Clrll Statutes of Terrrrr,
mad6      a8   r0uf8m

                *TraMpo&atlon -Tk6expen868aroon-
         reylng all pub110 patfante to the asylmn
         shallbebom8'Ilythsaountlesra8peotl~04
         Irma whlah they am sent; amU said aountler
         shall pay,the same upon the aworn aooount
         6rtwerl~          orpersonperformlng suoh
         6ervloe,showlng lnfletailthe autualex-
         pew08 lnourred In the trawportation.       In
         oaae any pub110 patient 18 p08eesesd    or pm-~
         pertp aufrioi,nt ror the purposea,or any per-
         8Oll le@1y    liable iOr his 8UgpOti 18 80
         p886SS6d    Or propels, ~thths'6OWty paying the
         apewe      0r 8UOh trenspmztatian  8bnl1be en-
         titled to retibureapent out of the eatat 06
         the lunatic or the proparty of the p8rson
         liable for hi8 sUppOrt Which may be recov8~
         ed by the oounty on 8&       browht there&r.*
Hon. A. YL Stelnle, Page 3


          On Farah 19, 1923, this department held in
an opinion wrltt8n by Hon. R. 1).Cox, Jr., Assletant
Attorney Cmneral of Texas, that a sheriff wa8 entitled
to reaeive only aatual expenses inaurred Fa conveying
a convicted lunatia to the asylum a8 authorized by Arti-
ale 3194, Revised Cltil Statutes of Texas.
           On Sanuary 16, 1936, this depertmnt held In
an opinion written by Hon. Joe J. Alsup, A88istant Attor-
ney General, that the acsonfesfonersfcourt of a county
W8.B unauthorized to allow the sherifr the sum of ten
cent8 per mile ror conveying a patient to the etate hospi-
tal, but that said sherfrr ~88 allaed only hi8 actual
expense8 in the disaharge of his dutlee in this respeat.
          Therefore, you are respeatfully advised that it
Is the opinion 0r this department that a aherirr Who con-
veys feebleminded persons and lunatlas to State Instltu-
tion8, where the county is obligated to pay the bill, 18
allowed only hls aatual expense8 In the dleoharge of his
duttes In these reSpeOt8.
          Trusting that this anawer8 your inquiry, we are

                              Very truly yours

  APPROVEDJm   22, 1Q3g




R’JF:AF